Citation Nr: 1307689	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial increased rating for lumbosacral strain, rated as 10 percent disabling from August 7, 2007 to July 4, 2010, and as 20 percent disabling since July 5, 2010.  

2.  Entitlement to an initial rating in excess of 30 percent for idiopathic insomnia.  

3.  Entitlement to an initial increased rating for hypertension, rated as noncompensably disabling from August 7, 2007 to October 4, 2012, and as 10 percent disabling since October 5, 2012.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, granted service connection and assigned initial noncompensable ratings for lumbosacral strain, idiopathic insomnia, and hypertension.  In October 2009, the RO awarded a 10 percent evaluation for the service-connected lumbosacral strain from the effective date for the award of service connection for this disability.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A copy of the transcript of those proceedings has been associated with the Veteran's claims folder.  In August 2011, the Board remanded the Veteran's appeal to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  

After completing the requested actions, by an August 2012 decision, the AMC awarded an initial rating of 30 percent from the effective date for the grant of service connection for idiopathic insomnia.  By a November 2012 decision, the AMC granted initial ratings of 20 percent, effective from July 5, 2010 for the service-connected lumbosacral strain and 10 percent, effective from October 5, 2012 for the service-connected hypertension.  In January 2013, the Veteran's appeal was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  For the period from August 7, 2007 to July 4, 2010, the Veteran essentially had full range of lumbar motion.  Even after considering reports of pain, he was not shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Since July 5, 2010, the Veteran's lumbosacral strain has been shown to result in symptomatology no worse than a painful, stiff, and tender lower back with muscle spasms.  

3.  The Veteran has idiopathic insomnia which impacts his ability to get to sleep and stay asleep but is not shown to result in anything other than mild social and occupational impairment.  

4.  For the period from August 7, 2007 to September 7, 2011, the Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominately 160 or more.

5.  Since September 8, 2011, the Veteran's hypertension has resulted in diastolic pressure predominantly 100 or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased disability rating for lumbosacral strain, rated as 10 percent disabling from August 7, 2007 to July 4, 2010, and as 20 percent disabling since July 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2012).  

2.  The criteria for an initial disability in excess of 30 percent for idiopathic insomnia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9410 (2012).  

3.  For the period from August 7, 2007, to September 7, 2011, the criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 7101 (2012).

4.  Since September 8, 2011, the criteria for a 10 percent rating, but not higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the Veteran's claims arise from his disagreement with the initial ratings assigned following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, it is important to note that, in an August 2007 letter, the Veteran was advised of the assistance VA would provide in helping to substantiate the underlying service connection claims.  In addition, he was advised as to how VA assigns disability ratings and effective dates should the underlying claims for service connection be granted.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified private chiropractic and VA treatment records in connection with the claims.  Those records have been obtained.  In addition, he was afforded an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issues on appeal and solicited the Veteran to identify evidence relevant to the claims for an increased rating for his low back, insomnia, and hypertension disabilities.  The Veteran did so and further described the impact of the disabilities on his activities of daily living.  

In addition, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent VA examinations in August 2007 and September 2011.  These examinations provided findings documenting the Veteran's current disability and are considered adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2012).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Here, the Veteran appeals the initial assignment of disability ratings, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

A.  Lumbosacral Strain

The service-connected low back disability is rated as 10 percent disabling since August 7, 2007, and 20 percent disabling since July 5, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disabilities of the spine, such as lumbosacral or cervical strain (Diagnostic Code 5237), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Here, the Veteran underwent an initial VA examination in August 2007.  At such time, he reported low back pain at an intensity of 4 on a scale from 1 to 10.  Flare-ups occurred after sitting for long periods.  Pain radiated up and down sometimes, but was mostly localized.  Examination of the spine revealed tenderness but no spasm of the paravertebral muscles.  There was no abnormal spinal contour.  He could perform flexion to 90 degrees.  Extension was to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 35 degrees.  Movements were accompanied by pain.  The examiner could not comment, however, on how pain resulted in a functional loss without resorting to speculation.  An X-ray examination of the spine was normal.  

These findings do not support the assignment of a disability rating in excess of 10 percent.  They reveal a mild low back disability with essentially full range of motion.  While there was objective evidence of pain on motion, pain did not result in measurable functional loss equivalent with the criteria required for a 20 percent or higher evaluation.  The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  Here, however, the X-ray of the spine did not reveal intervertebral disc syndrome.  Even assuming such, as noted, a 20 percent evaluation may be assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  However, the examiner did not specifically reference any incapacitating episodes.  Further, the Veteran indicated that the condition did not result in lost time from work.  As the evidence does not show incapacitating episodes of at least two weeks, a higher rating is not warranted under the formula for rating intervertebral disc syndrome.  

With regard to the current time period, the Board notes that the associated private chiropractic treatment records dated from July 5, 2010, through May 2011 do reveal evidence of a more severe disability picture.  For instance, when seen in July 2010, the Veteran's discomfort was 8 on a scale of 1 to 10.  He had severe muscle spasm and tenderness.  Treatment resulted in some improvement of symptoms.  Nevertheless, the chiropractic treatment records reveal a disability picture manifested by low back stiffness, pain, and spasm.  These finding correlate to the criteria for the 20 percent evaluation.  The records do not show, however, that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, nor do they show evidence of ankylosis.  As such, they do not support the claim for a rating in excess of 20 percent for the current time period.  

The Board has also reviewed the results of the September 2011 VA examination for evidence of a worsening disability picture.  They do not include evidence of a disability that approximates the criteria for an evaluation in excess of 20 percent.  For instance, while he continued to report low back pain and soreness with weekly flare-ups, there was no objective evidence, however, of any spasm, atrophy, pain with motion, or weakness.  Range of motion was not limited.  Rather, flexion was to 100 degrees and extension was to 30 degrees.  A detailed reflex examination did not reveal any neurologic impairment.  An X-ray examination showed normal vertebral disc space height and intervertebral disc space.  

Finally, the Board has considered the Veteran's lay statements and testimony proffered during the hearing.  Therein, however, he does not describe motion that is severely limited or any ankylosis.  Rather, he states that he has always had good range of motion.  While the disability resulted in pain, he rated it as a 4 out of 10.  Pain was not shown to result in significant functional impairment.  The Board finds that the Veteran's statements, while probative, do not support the claim for a disability rating in excess of 20 percent.  

When rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, neurologic complications are separately evaluated.  Here, while there were subjective reports of pain going up and down from the back, the physical examinations revealed no evidence of a related neurologic disability.  The Board has also reviewed the associated VA outpatient treatment records.  For the most part, however, they focus on the treatment of nonservice-connected disabilities and do not serve to support the claim for an increased rating for the service-connected lumbosacral strain for either portion of the appeal period.  
For the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claim for a higher rating, for either portion of the appeal period.  Further, the rating criteria are adequate, and there are no distinct periods during the appeal period during which the disability would warrant a higher rating, for either portion of the appeal period.  The preponderance of the evidence is against this increased rating claim.  The benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Idiopathic Insomnia

The service-connected insomnia disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9410.  Because there is no specific diagnostic code for insomnia, this disorder is rated by analogy to an anxiety disorder, and is rated under Diagnostic Code 9410 which concerns a mental disorder evaluated as other and unspecified neurosis.  Further, it is important to note that the Veteran is also service-connected for a depressive disorder, which is evaluated as 50 percent disabling.  The Veteran has not appealed the disability rating assigned for the depressive disorder.  

The General Rating Formula for Mental Disorders provides:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  (30%)

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  (50%)

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  (70%)

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  (100%)

38 C.F.R. § 4.130, DC 9410 (2012). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  
Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  

Here, the Veteran's service treatment records document his complaints of insomnia following his service in the Persian Gulf.  He underwent a VA examination in August 2007; however, the results do not support the claim for an initial rating in excess of 30 percent.  For instance, the examination documents the Veteran's difficulty sleeping.  Therein, he reported that he went to bed between 10:00 and 11:00 p.m. but did not fall asleep before midnight.  He reported waking up several times during the night and finally waking at 4:30 a.m.  The examination report, however, did not describe any effects on occupational or social functioning and no psychiatric diagnosis was rendered.  As such, occupational and social impairment with reduced reliability and productivity is not shown; nor are the criteria for a 50 percent or greater evaluation approximated.  

VA outpatient treatment records show treatment for insomnia with Trazodone.  They reflect that the medication has limited effect.  They note that he remained employed full time doing engineering work.  They do not describe, however, how insomnia results in occupational and social impairment.  As such, while relevant, they do not support the claim for a disability evaluation in excess of 30 percent.  

The Veteran underwent another VA examination in September 2011.  While the examiner distinguished between the Veteran's symptoms from insomnia from his depressive disorder, the examiner found that both conditions only resulted in occupational and social impairment due to mild or transient symptoms, which corresponds to only a 10 percent evaluation under the pertinent rating criteria.  

The Veteran was diagnosed with primary insomnia and a depressive disorder.  A GAF score of 64 was assigned.  This score assigned, while representing the severity of both the insomnia and the depressive disorder, is only indicative of mild symptoms.  The examiner commented that the Veteran's difficulty initiating or maintaining sleep was attributable to his insomnia.  While insomnia was a symptom of depression; his depression was intermittent, and his insomnia occurred independent of depressed mood.  These findings do not support the claim for a higher evaluation.  

The Board acknowledges that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, however, both disabilities are service-connected.  Nevertheless, the examiner described the symptoms associated with the insomnia and those that were associated with the service-connected depressive disorder not on appeal.  The fact that the examiner considered both disabilities when describing the level of occupational and social impairment or when assigning the GAF score is not prejudicial to the Veteran because in neither case did the findings approximate the criteria for a higher evaluation.  

Finally, the Board has considered the Veteran lay statements and testimony.  During the hearing, the Veteran described difficulty sleeping and staying asleep.  The Board is certainly sympathetic to the fact that the Veteran experiences sleep problems.  However, he did not describe how the disability resulted in impairment in occupational and social functioning.  Accordingly, the lay testimony does not support the claim for a rating in excess of 30 percent.  

Accordingly, in view of the foregoing, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent for idiopathic insomnia.  

C.  Hypertension

The Veteran's hypertension is rated 0 percent disabling since August 7, 2007, and 10 percent disabling since October 5, 2012 under the criteria for rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is provided for evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is provided for evidence of diastolic pressure predominantly 120 or more.  A 60 percent disability rating is provided for evidence of diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  

Here, at the August 2007 VA examination, the Veteran was not on medication for continuous control of hypertension.  Rather, he reported taking medicine until 2005 but then only made dietary changes to control hypertension.  His blood pressure readings were 156/96, 150/90, and 150/90.  These findings do not show diastolic predominantly 100 or more, or; systolic pressure predominately 160 or more, and, therefore, do not support a 10 percent rating for hypertension.  

In April 2011, the Veteran submitted several pages of self-reported blood pressure readings.  Many of the records include references to month and day of the week.  One shows a year, "2010."  While the Board cannot determine the precise date the records were taken, it has no reason to doubt their accuracy.  What is significant, however, is that, while there are references to diastolic pressure over 100 and systolic pressure of 160 or more, these readings constitute a vast minority.  Predominantly, his blood pressures are lower.  

On VA examination in September 2011, his blood pressure was 138/100, 132/100, and 128/100.  These elevated diastolic findings support a 10 percent disability evaluation.  Also, self-supplied blood pressure readings in October 2012 confirm that diastolic blood pressure remains predominantly 100 or more.  These results support a 10 percent rating, but, as diastolic pressure has not been predominantly 110 or more, and systolic pressure has not been predominantly 200 or more, they do not support the next higher rating of 20 percent.  

D.  Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral strain, insomnia, and hypertension are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral strain, insomnia, and hypertension with the established criteria shows that the rating criteria reasonably describe these disability levels and relevant symptomatology.  Specifically, the lumbosacral strain disability criteria specifically consider the reports of pain, spasms, and limited motion.  The insomnia criteria adequately address social and occupational impairment that results from his symptoms.  Finally, the hypertension criteria are based on the blood pressure readings.  No other hypertension symptoms were described that were not considered under the relevant rating criteria.  Thus, the current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  
As the Veteran is currently employed and is not specifically claiming that he cannot work due to these service-connected disabilities, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased initial disability rating for lumbosacral strain, rated as 10 percent disabling from August 7, 2007 to July 4, 2010, and as 20 percent disabling since July 5, 2010, is denied.  

An initial disability rating in excess of 30 percent for idiopathic insomnia is denied.  

For the period from August 7, 2007, to September 7, 2011, an initial compensable rating for hypertension is denied.  

Since September 8, 2011, a 10 percent rating, but no higher, for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


